DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on September 2, 2022 has been received. Claims 1-13, 15-17, and 21-24 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on September 2, 2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s):
“wherein the horizontal back band and the chest band are non-overlapping” (claim 10)
“wherein the outer bra is non-adjustable” (claim 22)
See related rejections under 35 USC 112(a) below.
Claim Objections
Claims 1, 7, 9, 10, 11, 21, and 24 are objected to because of the following informalities:  
“wherein the first shoulder strap and the second shoulder strap are each configured to converge at a point on a wearer’s upper back that is above the horizontal back band” (claims 1, 21) should read “wherein, when the bra is worn, the first shoulder strap and the second shoulder strap 
“the front of the bra” (claim 1 at 2nd line of page 2, and claim 21) should read “a front of the bra,” to maintain proper antecedent basis within the claims
“wherein each of the first receiver and the first fastener together comprise a first pin and tuck closure” (claim 7) should read “wherein 
“a first bra cup outer edge” (claim 8) should read “the outer edge of the first bra cup,” to enhance clarity and consistency within the claims
“a second bra cup outer edge” (claim 8) should read “the outer edge of the second bra cup,” to enhance clarity and consistency within the claims
“the back of the bra” (claim 10) should read “a back of the bra,” to maintain proper antecedent basis within the claims
“an outer edge of the first circumferential harness segment” (claims 11, 24) should read “the outer edge of the first circumferential harness segment,” to enhance clarity and to maintain proper antecedent basis within the claims
“an outer edge of the second circumferential harness segment” (claims 11, 24) should read “the outer edge of the second circumferential harness segment,” to enhance clarity and to maintain proper antecedent basis within the claims
“a first chest band section outer edge” (claim 24) should read “an outer edge of the first chest band section,” to enhance clarity and consistency within the claims
“a second chest band section outer edge” (claim 24) should read “an outer edge of the second chest band section,” to enhance clarity and consistency within the claims
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13, 15-17, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “wherein the horizontal back band and the chest band are non-overlapping.” The limitation lacks support in the original disclosure and therefore constitutes new matter. 
With regards to the use of negative limitations in the claims: it has been held that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).
The Examiner notes that the specification does not describe the horizontal back band and the chest band as non-overlapping, and also does not define what “overlapping” vs “non-overlapping” configurations include or exclude. For example, the Figures appear to show wherein the horizontal back band (14) and the chest band (128) do overlap depending on what angle the bra is viewed from (see Figs. 1C, 2A, and 4C in combination). Note that “overlap” merely means “to extend over or past and cover a part of” (see definition 1a of “overlap” via Merriam-Webster.com) and does not mean that the layers are necessarily in direct contact or are immediately adjacent to one another. Furthermore, although the layers may not actually contact one another during use of the bra, the layers could overlap and be in close contact/proximity with one another when the bra is unworn and lying flat on a table, for example.
Claim 22 recites the limitation “wherein the outer bra is non-adjustable.” The limitation lacks support in the original disclosure and therefore constitutes new matter. See note above regarding the use of negative limitations in the claims.
The Examiner notes that while the specification does describe wherein the chest harness (120) may be non-adjustable (see paragraph 0045), the outer bra as a whole (104) does not appear to be disclosed/depicted as non-adjustable. As seen in at least Fig. 1C, the outer bra includes various structures and mechanisms that allow it to be adjustable, either independently or in combination with the inner bra (e.g., cinching mechanism 133 and shoulder receivers 116a, 116b). The Examiner also notes that certain materials such as elastic fabrics are inherently adjustable to some degree, and the specification appears to describe wherein various components of the outer bra are formed of at least somewhat elastic materials (see paragraphs 0048 and 0057).
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first free end of the adjustment string extends from the adjustment string first end portion and is affixed to the first shoulder strap…” and “a second free end of the adjustment string extends from the adjustment string second end portion and is affixed to the second shoulder strap…” The limitations are indefinite, as it is unclear how the first and second ends define “free” ends but are also affixed to the first and second shoulder straps. Note that the common definition of “free” as it relates to the bra is “not fastened”; “not confined to a particular position or place” (see definitions 9a and 9b of “free” via Merriam-Webster.com). It is also unclear if the first and second ends actually extend from the first and second end portions of the adjustment string, as recited, or are actually included by the first and second end portions of the adjustment string. For purposes of examination, the Examiner will interpret the limitations as follows, in accordance with at least Figs. 1A-1C: “wherein the adjustment string first end portion includes a first end of the adjustment string that is affixed to the first shoulder strap…” and “wherein the adjustment string second end portion includes a second end of the adjustment string that is affixed to the second shoulder strap…”
Claim 10 recites the limitations “a first free end of the adjustment string is affixed to the first shoulder strap…” and “a second free end of the adjustment string is affixed to the second shoulder strap…” The limitations are indefinite at least for the reasons(s) discussed above. For purposes of examination, the Examiner will interpret the limitations as follows: “a first end of the adjustment string is affixed to the first shoulder strap…” and “a second end of the adjustment string is affixed to the second shoulder strap…”
Claim 10 also recites the limitation “wherein the horizontal back band and the chest band are non-overlapping.” The limitation is indefinite in view of the specification and drawings, which do not appear to either depict or describe a non-overlapping relationship. Since the limitation is not clearly described in the specification, and the drawings appear to show an overlapping relationship, it is unclear what is included or excluded by the claimed “non-overlapping” relationship (e.g., in terms of contact between the layers, proximity between the layers, degree/direction of overlap, etc.). See related rejection under 35 USC 112(a) above.
Claim 22 recites the limitation “wherein the outer bra is non-adjustable.” The limitation is indefinite in view of the specification and drawings, which appear to depict and/or describe wherein at least a portion of the outer bra (e.g., fastening structures and/or materials) is adjustable. As such, it is unclear what is included or excluded by the claimed “non-adjustable” feature. See related rejection under 35 USC 112(a) above.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 15, 16, and 24, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Reinisch et al. (herein Reinisch)(US PG Pub 2006/0252346) in view of Campbell (US PG Pub 2011/0201252), further in view of Gasco-Buisson et al. (herein Gasco-Buisson)(US PG Pub 2015/0011141).
Regarding claim 10, Reinisch discloses a multi-layer bra (10, see Figs. 1-13), comprising: 
an inner bra layer (39) including a first bra cup (inner layer 39 of right cup 14) and a second bra cup (inner layer 39 of left cup 14; see Figs. 1, 6, and 12 and paragraph 0043, each molded cup 14 includes an inner layer 39 and an outer layer 40); 
a chest band (40) extending across a front of the bra and including a first chest band section (outer layer 40 of right cup 14) positioned over the first bra cup and a second chest band section (outer layer 40 of left cup 14) positioned over the second bra cup (see Figs. 1, 6, and 12 and paragraph 0043, each molded cup 14 includes an inner layer 39 and an outer layer 40, the outer layer being positioned over the inner layer; see also rejection under 35 USC 112 above regarding the term “chest band”); 
an outer bra layer (20, 12, 16, 18) comprising: 
a cross-chest strap (18) extending from a first shoulder strap to a second shoulder strap (right and left 20) of the outer bra layer (see Fig. 1 and paragraphs 0034-0038); 
a first circumferential harness segment extending from the cross-chest strap to a bottom edge of the first bra cup (first lateral portion of 12 that extends from right shoulder strap 20 around the lateral side and bottom side of right cup 14, see Figs. 1-2); 
a second circumferential harness segment extending from the cross-chest strap to a bottom edge of the second bra cup (second lateral portion of 12 that extends from left shoulder strap 20 around the lateral side and bottom side of left cup 14, see Figs. 1-2);
a horizontal back band (back portion of 16) extending across the back of the bra (see Figs. 1-3) between an outer edge of the first circumferential harness segment and an outer edge of the second circumferential harness segment (see Figs. 1-3), wherein the horizontal back band and the chest band are non-overlapping (along at least a left-right axis of the bra, see Figs. 1-3).
Reinisch substantially discloses the invention as claimed above but fails to further teach wherein an adjustment string configured to change a vertical position of the first bra cup and the second bra cup, wherein a free first end of the adjustment string is affixed to the first shoulder strap adjacent the first circumferential harness segment at a position on the front of the bra, and a free second end of the adjustment string is affixed to the second shoulder strap adjacent the second circumferential harness segment at a position on the front of the bra.
However, Campbell teaches an adjustable bra comprising first and second bra cups (125), first and second shoulder straps (120), and an adjustment string (135) configured to change a vertical position of the first bra cup and the second bra cup (see paragraphs 0033-0035), wherein a free first end (at first fastener 145) of the adjustment string is affixed to the first shoulder strap at a position on the front of the bra, and a free second end (at second fastener 145) of the adjustment string is affixed to the second shoulder strap at a position on the front of the bra (see Fig. 1B and paragraphs 0033-0035), so as to allow the user to selectively vary the degree of lift imparted by the bra (see paragraphs 0033-0035).
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Reinisch’s bra to further include an adjustment string configured to change a vertical position of the first bra cup and the second bra cup, wherein a free first end of the adjustment string is affixed to the first shoulder strap at a position on the front of the bra, and a free second end of the adjustment string is affixed to the second shoulder strap at a position on the front of the bra; as doing so would allow the user to selectively vary the degree of lift imparted by the bra.
As modified, the first and second ends of the adjustment string (ends of 135 of Campbell) would be attached to the first and second shoulder straps (120 of Campbell/20 of Reinisch) adjacent the first and second circumferential segments (first and second lateral portions of 12 of Reinisch that extend from shoulder straps 20 around the lateral side and bottom side of each cup 14; see Figs. 1-3 of Reinisch and Fig. 1B of Campbell).
Campbell fails to teach a singular adjustment string. Instead, Campbell teaches two adjustment strings (135), i.e., one for each cup (see Fig. 1B and paragraph 0035).
However, it is noted that Applicant discloses in paragraph 0036 of the specification that the bra may either include a single, continuous string or a pair of adjustment strings, i.e., a first adjustment string for the first cup, and a second adjustment string for the second cup (see paragraph 0036 of the instant specification: “According to an aspect, the adjustment string 112 may be a single, continuous string. In an aspect, the adjustment string 112 may include a first adjustment string moveably disposed along at least a portion of the perimeter of the first bra cup 102, and a second adjustment string moveably disposed along at least a portion of the perimeter of the second bra cup 103. When one or both of the adjustment string first end 113 and the adjustment string second end 114 is pulled upwardly toward the wearer's respective right or left shoulder, the adjustment string 112 lifts the respective first bra cup 102 or second bra cup 103 from the respective bottom edge 102c, 103c to adjust the vertical position of the wearer's breasts relative to the wearer's shoulders”). As such, Applicant has not provided any criticality for the bra including only a single continuous string. Applicant’s bra appears to function equally well with a pair of strings, as opposed to a single string.
Furthermore, Gasco-Buisson teaches an adjustment string (130) for shaping a front portion of a brassiere (see Figs. 9-17B), wherein the adjustment string can either include a single adjustment string or a pair of adjustment strings (see paragraphs 0014 and 0047-0050), as both embodiments function to allow the adjustment string(s) to gather and shape the front portion of the brassiere (see paragraphs 0014 and 0047-0055).
Therefore, based on Gasco-Buisson’s teachings, and absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pair of adjustment strings of Campbell to comprise a single, continuous string, as such a modification would be nothing more than a simple substitution of one known adjustment string configuration for another (i.e., single string vs. a pair of strings), and would allow the adjustment string to gather and shape the front portion of the brassiere. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 

Regarding claim 11, the modified bra of Reinisch (i.e., Reinisch in view of Campbell and Gasco-Buisson) is further disclosed wherein an outer edge of the first chest band section (outer layer 40 of right cup 14 of Reinisch) is joined to an outer edge of the first circumferential harness segment (first lateral/bottom portion of 12 of Reinisch); and an outer edge of the second chest band section (outer layer 40 of left cup 14 of Reinisch) is joined to an outer edge of the second circumferential harness segment (second first/bottom portion of 12 of Reinisch; see Figs. 1-13 and paragraphs 0052-0054 of Reinisch; note that the respective outer edges of the chest band sections and the circumferential harness segments are joined at least indirectly to one another).

Regarding claim 15, the modified bra of Reinisch (i.e., Reinisch in view of Campbell and Gasco-Buisson) is further disclosed wherein the chest band (40 of Reinisch) is formed of a first material (stretchable material 40, see paragraph 0043 of Reinisch), and each of the horizontal back band (back portion of 16 of Reinisch), the cross-chest strap (18 of Reinisch), the first circumferential harness segment (first lateral/bottom portion of 12 of Reinisch), and the second circumferential harness segment (second lateral/bottom portion of 12 of Reinisch) is formed from a second material (see paragraphs 0040-0050 of Reinisch, each of the aforementioned segments is formed at least partially from an additional middle layer 42, which may be either stretch or non-stretch, and optional non-stretch layer 43 at any desired reinforcement area of the bra framework 12); and the first material is more elastic relative to the second material (see paragraphs 0040-0050 of Reinisch and note above regarding stretch/non-stretch properties).

Regarding claim 16, the modified bra of Reinisch (i.e., Reinisch in view of Campbell and Gasco-Buisson) is further disclosed to comprise:
an inner bra receiver (36 of Reinisch) provided on an inner bra bridge (bridge portion of 16 of Reinisch) between the first bra cup and the second bra cup (inner layers 39 of first and second cups 14 of Reinisch); and
an outer bra fastener (34 of Reinisch) extending from a midpoint of the cross-chest strap (18 of Reinisch) towards the inner bra receiver, wherein the outer bra fastener is configured to be secured to the inner bra receiver (see Figs. 1 and 7 and paragraphs 0038-0043 of Reinisch).

Regarding claim 24, the modified bra of Reinisch (i.e., Reinisch in view of Campbell and Gasco-Buisson) is further disclosed wherein the chest band (40 of Reinisch) comprises a first chest band section outer edge (outer lateral edge of outer layer 40 of first cup 14 of Reinisch) connected to an outer edge of the first circumferential harness segment (first lateral/bottom portion of 12 of Reinisch); and a second chest band section outer edge (outer lateral edge of outer layer 40 of second cup 14 of Reinisch) connected to an outer edge of the second circumferential harness segment (second first/bottom portion of 12 of Reinisch; see Figs. 1-13 and paragraphs 0052-0054 of Reinisch; note that the respective outer edges of the chest band sections and the circumferential harness segments are joined at least indirectly to one another).

Claims 12-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Reinisch, Campbell, and Gasco-Buisson, as applied to claim 11 above, in view of Sporn (US PG Pub 2013/0109276).
Regarding claim 12, Reinisch, Campbell, and Gasco-Buisson together teach the limitations of claim 11, as discussed above. Reinisch further discloses a central chest band section provided between and joining the first chest band section and the second chest band section (center bridge portion extending between cups 14, see Fig. 6). 
Reinisch also appears to depict wherein the cups are cinched in some manner along the central chest band section (see Figs. 1 and 6) but fails to explicitly disclose a cinching mechanism provided on the central chest band section for increasing or decreasing a degree of compression of the chest band.
However, Sporn teaches a multilayer bra (4, see Figs. 1-10) comprising an outer layer (4) and a pair of inner bra cups (20, 22) comprising a central cinching mechanism (32, 34, 35) for increasing or decreasing a degree of compression exerted by the bra cups (see paragraphs 00016-0020), so as to allow the wearer to selectively enhance shaping and lifting of the wearer’s breasts (see paragraphs 0004-0005 and 0017-0020).
Therefore, based on Sporn’s teachings, it would have it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Reinisch’s central chest band section to specifically comprise a cinching mechanism provided on the central chest band section for increasing or decreasing a degree of compression of the chest band; as doing so would allow the wearer to selectively enhance shaping and lifting of the wearer’s breasts.

Regarding claim 13, the modified bra of Reinisch (i.e., Reinisch in view of Campbell, Gasco-Buisson, and Sporn) is further disclosed wherein the central chest band section (center bridge portion extending between cups 14, see Fig. 6 of Reinisch) comprises a first chest band section inner portion joined to the first chest band section and a second chest band section inner portion joined to the second chest band section (respective right and left portions of the center bridge attached to the right and left cups, 14; see Fig. 6 of Reinisch); and the cinching mechanism (32, 34, 35 of Sporn) comprises one of a buckle, a clip, a button, a snap fastener, fabric ties, ratchet straps, and a hook and loop fastener (see paragraph 0017 of Sporn, the cinching mechanism includes flexible cords/ties).
Sporn fails to specifically teach wherein the ties are fabric ties.
However, it is noted that using fabric to form a portion of a bra is well-known in the art, as fabric is typically flexible, comfortable, and easy to use in manufacturing. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically provided Sporn’s ties as fabric ties, as fabric is typically flexible, comfortable, and easy to use in manufacturing, and it is further well-known in the brassiere art to use fabric in brassiere construction. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Reinisch, Campbell, and Gasco-Buisson, as applied to claim 16 above, in view of Patterson (US PG Pub 2020/0100837).
Regarding claim 17, Reinisch, Campbell, and Gasco-Buisson together teach the limitations of claim 16, as discussed above, but fail to further teach wherein the inner bra receiver and the outer bra fastener together comprise a pin and tuck closure. Instead, Reinisch discloses a clasp/hook and perforation closure (see Fig. 7 and paragraph 0038).
However, Patterson teaches a wearable accessory (see Fig. 1) comprising a fastener (130) and a receiver (220), wherein the fastener and receiver may be any type of clasp/clasp receiving member combination known in the art, such as a pin and tuck closure (see Fig. 1 and paragraph 0028).
Therefore, based on Patterson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Reinisch’s clasp/hook and perforation closure to be a pin and tuck closure, as such a modification would be nothing more than a simple substitution of one known garment/accessory fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 
The Examiner further notes that Reinisch’s clasp/hook and perforation closure already functions in a very similar way as a pin and tuck closure (i.e., having a protruding “pin” structure that selectively engages one of a plurality of apertures). As such, the two fastener types appear to be functionally equivalent, and one having ordinary skill in the art before the effective filing date of the invention would have been reasonably motivated to substitute one fastener for another to obtain predictable results. See MPEP 2143 (I)(B).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (herein Jimenez)(US PG Pub 2010/0035513) in view of Campbell.
Regarding claim 21, Jimenez teaches a multi-layer bra (200, see Figs. 2a-2q), comprising:
an inner bra (210, 240), comprising: 
a first bra cup (right 210); 
a first underarm band (right 240) extending from an outer edge of the first bra cup (see Figs. 2a-2c and paragraph 0049, at least a portion of the first underarm band 240 extends from an outer edge of bra cup 210), the first underarm band including a first terminal end (adjacent fastener 270, see Fig. 2c and paragraph 0053); 
a second bra cup (left 210, note that while only the right side of bra 200 is shown in the Figures, Jimenez teaches wherein the left side is a mirror image of the right side, see paragraphs 0044, 0050, and 0052); and 
a second underarm band (left 240) extending from an outer edge of the second bra cup (see Figs. 2a-2c and note above), the second underarm band including a second terminal end (adjacent fastener 270, see Fig. 2c and paragraph 0053), and 
an outer bra (205, 220, 230), comprising: 
a first shoulder strap (right 220) having a first terminal portion (adjacent fastener 270, see Fig. 2c); 
a second shoulder strap (left 220) having a second terminal portion (adjacent fastener 270, see Fig. 2c); and 
a horizontal back band (230, see Figs. 2a-2c), wherein the first terminal portion, the second terminal portion, the first terminal end, and the second terminal end are configured to converge at a point on a wearer's upper back that is above the horizontal back band (see Fig. 2c and paragraphs 0052-0053).
Jimenez substantially discloses the invention as claimed above but fails to further teach wherein an adjustment string connected to each of the first bra cup and the second bra cup is configured to change a vertical position of the first bra cup and the second bra cup relative to the point on the wearer's back through affixation of the adjustment string to the first shoulder strap and the second shoulder strap at a position on the front of the bra.
However, Campbell teaches an adjustable bra comprising first and second bra cups (125), first and second shoulder straps (120), and an adjustment string (135), wherein the adjustment string is connected to each of the first bra cup and the second bra cup is configured to change a vertical position of the first bra cup and the second bra cup relative to the point on the wearer's back through affixation of the adjustment string to the first shoulder strap and the second shoulder strap at a position on the front of the bra (see Fig. 1B and paragraphs 0033-0035), so as to allow the user to selectively vary the degree of lift imparted by the bra (see paragraphs 0033-0035).
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jimenez’s bra to further include an adjustment string connected to each of the first bra cup and the second bra cup and configured to change a vertical position of the first bra cup and the second bra cup relative to the point on the wearer's back through affixation of the adjustment string to the first shoulder strap and the second shoulder strap at a position on the front of the bra; as doing so would allow the user to selectively vary the degree of lift imparted by the bra.
Jimenez also fails to explicitly teach wherein the first and second cups are part of the inner bra of the multi-layer bra.
However, Campbell further teaches wherein the bra may include multiple distinct layers including an outer layer (115, 120) that includes the first and second shoulder straps (120), and an inner layer (125) that includes the first and second cups (125, see Figs. 9-10A and paragraphs 0034 and 0044-0052), so as to allow the user to independently adjust various layers of the bra to improve appearance of the bust, user comfort, and/or support level (see paragraphs 0044-0052).
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jimenez’s bra such that the first and second cups would be part of the inner bra of the multi-layer bra, as doing so would allow the user to independently adjust various layers of the bra to improve appearance of the bust, user comfort, and/or support level.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez and Campbell, as applied to claim 21 above, in view of Reinisch.
Regarding claim 23, Jimenez and Campbell together teach the limitations of claim 21, as discussed above, and further teach wherein the outer bra (205, 220, 230 of Jimenez) further comprises a cross-chest strap (205 of Jimenez) extending from the first shoulder strap to the second shoulder strap (right and left 220 of Jimenez, see Figs. 2a and 2d and paragraphs 0044-0047), but fail to teach wherein the inner bra further comprises an inner bra receiver provided on an inner bra bridge between the first bra cup and the second bra cup, and the outer bra further comprises an outer bra fastener extending from the cross-chest strap towards the inner bra receiver, wherein the outer bra fastener is configured to be secured to the inner bra receiver.
However, Reinisch teaches a multi-layer bra (10, see Figs. 1-13), comprising: an inner bra layer (39, 16) including a first bra cup (inner layer 39 of right cup 14) and a second bra cup (inner layer 39 of left cup 14; see Figs. 1, 6, and 12 and paragraph 0043, each molded cup 14 includes an inner layer 39 and an outer layer 40); and an outer bra layer (20, 12, 18) including a cross-chest strap (18) extending from a first shoulder strap to a second shoulder strap (right and left 20) of the outer bra layer (see Fig. 1 and paragraphs 0034-0038); wherein the inner bra layer further comprises an inner bra receiver (36) provided on an inner bra bridge (bridge portion of 16) between the first bra cup and the second bra cup (see Figs. 1 and 7), and the outer bra further comprises an outer bra fastener (34) extending from the cross-chest strap towards the inner bra receiver, wherein the outer bra fastener is configured to be secured to the inner bra receiver (see Figs. 1 and 7 and paragraph 0038-0043), so as to allow the cross-chest strap to be adjusted to provide a desired amount/level of compression to separate and support the breasts according to a selected physical activity level (see paragraphs 0013-0015 and 0038).
Therefore, based on Reinisch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Jimenez’s bra to further include an inner bra receiver provided on an inner bra bridge between the first bra cup and the second bra cup, and an outer bra fastener extending from the cross-chest strap towards the inner bra receiver, wherein the outer bra fastener is configured to be secured to the inner bra receiver; as doing so would allow the cross-chest strap to be adjusted to provide a desired amount/level of compression to separate and support the breasts according to a selected physical activity level.

Examiner’s Note
Claims 1-9 and 22 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that claims 1-13, 15-17, and 22 remain rejected under 35 USC 112(b), as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Primary Examiner, Art Unit 3732